Citation Nr: 1014146	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-26 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision by which the RO, in pertinent 
part, denied entitlement to the benefits sought herein.

In February 2010, the Veteran testified at a hearing before 
the undersigned.  A transcript of that hearing has been 
associated with the claims file.

The issues of entitlement to a total disability rating based 
on individual unemployability (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ), in this case the RO.  Therefore, 
such issue is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be related to the 
Veteran's active duty service.

2.  A left knee disability is not shown to be related to the 
Veteran's active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or as a result 
of active duty service, nor may such incurrence be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  A left knee disability was not incurred in or as a result 
of active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in November 2006.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in November 2006 that fully addressed all 
three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claims and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  The letter also explained how VA establishes 
disability ratings and effective dates.  

VA also has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's left knee claim, an examination 
was not provided.  An examination is not necessary however.  
Indeed, the service treatment records are silent as to left 
knee complaints.  The separation examination showed normal 
findings and the Veteran expressly denied trick or locked 
knee at that time.  Moreover, no complaints or treatment 
referable to the left knee are demonstrated for many years 
following separation.  Moreover, the Veteran's own statements 
do not serve to persuasively establish continuity of 
symptomatology here.  Accordingly, an examination is not 
required here.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and VA clinical records.  The record also 
contains a fee-basis audiologic examination report.  The 
Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
However, for the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 
The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley, 5 Vet. App. 155, 159 (1993) (quoting from a brief of 
the VA Secretary).

Discussion

Bilateral hearing loss 

At the outset, the Veteran contends that his current hearing 
loss is causally related to his active service.  His DD 214 
indicates that his military occupational specialty (MOS) was 
light weapons infantry.  In light of this, his contentions of 
noise exposure are deemed credible and appear consistent with 
the circumstances of his service, as indicated in official 
military records.  See 38 U.S.C.A. § 1154(a).  Accordingly, 
in-service noise exposure is conceded here.

Having determined that the Veteran was exposed to noise 
during service, the Board must now consider whether the 
currently-diagnosed hearing loss is causally related to such 
exposure.  To this end, the medical evidence of record has 
been reviewed, and will be discussed in pertinent part below.  

The Veteran's hearing was normal both on entry and upon 
separation from service.  Indeed, at both times, his "PULHES" 
physical profile indicated a high level of medical fitness.  
See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991) (explaining the military medical profile system).  The 
PULHES profiles indicated explicitly that the Veteran's 
hearing was without material defect.  The Board observes that 
on enlistment, a scarred tympanic membrane was noted.

The Veteran currently suffers from hearing loss within the 
meaning of VA regulations.  38 C.F.R. § 3.385.

On fee-basis audiologic examination in September 2007, the 
Veteran asserted that his hearing loss was due to noise 
exposure in service.  He expressly denied excessive noise 
exposure after service, and his stated employment history 
after service did not entail excessive levels noise exposure.  
The examiner diagnosed bilateral mild to severe high 
frequency sensorineural hearing loss with "excellent" 
(right ear) and "good" (left ear) speech recognition.  The 
examiner opined that current bilateral hearing loss was 
unrelated to service.  The examiner based this opinion on the 
fact that the Veteran's hearing was normal both on enlistment 
and upon separation.

At his February 2010 hearing, the Veteran testified that he 
began to notice bilateral hearing loss in September 1962, as 
he was exposed to live fire soon after enlistment.  
Specifically, early in his service, a grenade exploded near 
him.  The Veteran first sought medical attention for his 
right ear in 1966 or 1967, when he had right eardrum surgery.  
Subsequently, he had two such surgeries on the left ear in 
approximately 1995.  

As discussed earlier, it is conceded that the Veteran was 
exposed to noise in service.  However, with respect to 
whether he has experienced continuous hearing loss symptoms, 
the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporaneous medical evidence against lay 
statements.

Again, following discharge, there is no treatment or 
complaint of hearing loss until many decades later.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to report 
observable symptoms such as hearing loss and ringing in the 
ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence. Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

However, to the extent that the Veteran claims to have had 
chronic hearing loss since active duty, the Board does not 
credit his assertions.  Indeed, the service treatment records 
reflect no complaints related to hearing loss, and bilateral 
hearing was objectively normal on separation from service.  
Moreover, he did not raise a claim for hearing loss until 
2005, about four decades after discharge.  If he had been 
experiencing continuous symptomatology since service, it is 
reasonable to expect that he would have raised a claim much 
sooner.  Therefore, continuity of symptomatology is not here 
established, either by the clinical record or the Veteran's 
statements.  

The Board is sympathetic to the Veteran's situation, and 
recognizes that he presently suffers from bilateral hearing 
loss.  Moreover, there is no competent medical evidence 
relating the current hearing loss to active service.  Again, 
the September 2007 examiner offered a negative opinion.  That 
opinion was provided following a review of the claims file 
and after an objective evaluation of the Veteran, and was 
accompanied by a clear rationale.  Therefore, it is found to 
be highly probative.  Again, no other medical evidence 
refutes such opinion.  

The Veteran himself believes that this current bilateral 
hearing loss is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, to the extent that the holding in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be 
interpreted to enable a lay person to speak as to etiology in 
some limited circumstances, the question of causation here 
involves complex issues that the Veteran is not competent to 
address.  

The Board has also considered whether service connection for 
bilateral hearing loss is warranted on a presumptive basis.  
Under 38 C.F.R. § 3.309(a), organic disease of the nervous 
system, to include sensorineural hearing loss, is regarded as 
a chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).

As the evidence of record fails to establish any clinical 
manifestations of hearing loss manifest to a degree of 10 
percent or more within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.

In sum, there is no support for a grant of service connection 
for bilateral hearing loss.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left knee 

On enlistment and on separation, the Veteran failed to report 
any trouble with the left knee.  The corresponding medical 
examination reports as well fail to reflect any left knee 
problems.  As indicated, the Veteran's PULHES physical 
profiles were perfect both on entry and separation.  

The service treatment records do show treatment for a right 
knee injury in February 1963.  The left knee is not 
specifically mentioned throughout the duration of the 
Veteran's service.

A January 2002 left knee X-ray study indicated no significant 
left knee abnormalities.  

The Veteran's February 2010 hearing testimony indicates that 
he first sought treatment for the left knee several years 
after the conclusion of his active duty service.  At that 
time, apparently, he underwent left knee surgery "to connect 
the nerves on [his] knee."  He also indicated that the 
initial injury to the knee occurred during service in 1964, 
while he was on field maneuvers.  He asserted that he 
experienced left knee pain throughout service but never 
sought treatment until after discharge.  

The Board notes further that despite the Veteran's accounts 
of left knee surgery after service, 2002 VA records reveal no 
significant left knee abnormality.  A present disability is a 
necessary, if not sufficient, condition for the granting of 
service connection.  Indeed, without a current disability, 
service connection cannot be granted under any theory of 
entitlement.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology 
at the time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  Thus, 
because the record does not support the presence of a left 
knee disability, service connection for that claimed 
disability must be denied.  Id.; Gilpin, supra; 38 C.F.R. 
§ 3.303.  

Assuming, arguendo, that the Veteran does have a current left 
knee disability, service connection would nevertheless be 
denied, for the reasons discussed below.

The Board acknowledges that the Veteran is competent to 
provide evidence regarding a left knee injury in service and 
continuity of symptomatology since that time.  38 C.F.R. 
§ 3.303(b); see also Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (holding that laypersons are competent to speak to 
symptomology when the symptoms are readily observable).  
Once, however, evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Id.  (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  As outlined below, the Board does not 
find the Veteran's assertions right a left knee injury in 
service credible.

The Board finds no reason to doubt the Veteran's assertion 
that he injured his left knee in service.  However, in order 
for service connection to be warranted, the evidence must 
demonstrate chronic disability.  In this regard, the 
Veteran's statements as to continuous symptomatology are not 
persuasive.  Again, separation examination was normal and the 
Veteran expressly denied trick or locked knee in a 
contemporaneous report of medical history.  This strongly 
suggests that, contrary to his assertions, he was not 
experiencing left knee difficulty at that time.  Moreover, 
he did not raise a claim for a left knee disability until 
2005, about four decades after discharge.  If he had been 
experiencing continuous symptomatology since service, it is 
reasonable to expect that he would have raised a claim much 
sooner.  Therefore, continuity of symptomatology is not here 
established, either by the clinical record or the Veteran's 
statements.  Moreover, no competent medical evidence causally 
relates any current left knee disability to active service.  

The Veteran himself believes that a current left knee 
disability is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, to the extent that the holding in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be 
interpreted to enable a lay person to speak as to etiology in 
some limited circumstances, the question of causation here 
involves complex issues that the Veteran is not competent to 
address.  

In sum, there is no support for a grant of service connection 
for a left knee disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a left knee disability is denied.




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


